Garland, J.

delivered the opinion of the court.
The defendant is appellant from a judgment rendered against him as the endorser of a promissory note for $635, with interest thereon at the rate of seven percent, per annum, from the 15th. day of September, 1839.
He first contends there is no legal evidence of notice to him, “ the only evidence being the certificate of the parish judge, which is not in accordance with the statute of 1831. The copy does not appear to have been taken from a book in which it was duly recorded under the signature of the notary and two witnesses.” He relies on 1 Bullard & Curry’s Dig., 41. The protest is signed by two witnesses, and the parish judge certifies it as “ a true copy of the original extract in my office.” The act of the 13th March, 1837, relative to the manner of giving notices to endorsers, seems to have escaped the attention of the counsel for the defendant. 1 Idem, 40-43. Under it the parish judge has acted, and we think has substantially complied with its provisions.
The next objection is, that it is not stated in the protest, that *461the notice was directed to the post office nearest to the domicil or habitual residence of the defendant. The post offices, to which the notices were sent, are named in the certificate of the notary; the defendant has not denied in his answer, that the one for him was misdirected or that there was another post of-c fice nearer to him. Had he done so, the plaintiff would have been put on his guard as to the proof it was necessary to make, and.might probably have been compelled to show the office, to which the notice was sent, was the nearest to the defendant. At any rate, the defendant might have discharged himself by J ° o j showing, there was a post office nearer to him, than the one to , . which the notice was sent.
tlie certificate expresses the name ofthe post office, to which dorseVls sent, Vithout^statíng V\the ’>}earest tohisresiuence. A denial might put the adverse party on his wá°s°the nearest!
am'^ji^rant<i¡í5 mand cannot he pleaded, when the protest states, that demand was made the^ot^andflm endorser notified, that he wouldbeiooked to tor payment. Bankable ra-terest is due on notes discount-the'day^of’protest-
The defendant’s plea of a want of an amicable demand ■frill not avail him. The demand of payment on the drawer of the note and a notification to the defendant, that the holder looked . , to him for payment, is m our opinion a sufficient demand.
• i , , . lhe Bank has a right to recover interest at seven per cent, per annum, from the day of the protest. The plaintiff is the holder of the note, which on its face shows it was made for the accommodation of the drawer. The inference, that it was dis- , , counted is irresistible. La. Code, art. 2895; Acts, 1835, p. mo „„„ no 1(1, sec. 23.
In the plaintiffs’ petition it is admitted, the sum of $158 was paid on the 11th of October, 1839, yet judgment is entered for the whole amount of the note. This is an error we must correct. At the foot of the protest it is stated, that the sum of $158 16 has been paid on the note. The defendant contends, he is entitled to credit for both sums. We have.no doubt the sum stated in the petition is the same noted on the protest, and we shall only allow a credit for the latter sum.
The judgment of the District Court is therefore annulled, avoided and reversed; and this court proceeding to give such judgment as in our opinion ought to have been rendered in the court below, do further order, adjudge and decree, that the plaintiffs do recover of and have judgment against the defendant for the sum of four hundred and sixty-nine dollars and *462ninety-six cents, with, interest thereon at the rate of seven per centum per armlim) from, the 11th day of October, in the year 1839, until paid, with the costs of protest and of this suit in the District Court, those of the appeal to he paid by the plain- , ,, tiff and appellee.